Case 8:20-cv-01271-JVS-KES Document 33 Filed 07/30/21 Page 1 of 5 Page ID #:302



    1   LAW & STEIN, LLP
        MATTHEW G. STEIN (SBN 236912)
    2   SHAUNA R. ANDERSON (SBN 265989)
    3
        CHAD J. BRANDEL (SBN 256019)
        2601 Main Street, Suite 1200
        Irvine, California 92614
                                                           JS-6
    4   Telephone (949) 501-4800
        Facsimile (949) 502-4650
    5   cbrandel@lawandsteinllp.com
    6   Attorneys for Defendants and Cross-Claimants,
        Becky R. Mudd Bell, Lisa T. Mudd Losness,
    7   Elizabeth A. Mudd Wenderski, Danielle A. Mudd
    8   Watson, and Matthew W. Mudd

    9                           UNITED STATES DISTRICT COURT
   10                          CENTRAL DISTRICT OF CALIFORNIA
   11

   12   THE LINCOLN NATIONAL LIFE             Case No.: 8:20-cv-01271-JVS-KES
   13   INSURANCE COMPANY,
                                              District Judge James V. Selna
   14             Plaintiff,                  Magistrate Judge Karen E. Scott
   15
             v.                               ORDER ON JOINT NOTICE OF
   16                                         SETTLEMENT
   17   PATRICE D. MUDD, LISA T.              [Concurrently filed with Joint Notice of
        MUDD LOSNESS, BECKY R.                Settlement]
   18   MUDD BELL, ELIZABETH A.
        MUDD WENDERSKI, DANIELLE
   19   A. MUDD WATSON, and                   Complaint Filed: July 16, 2020
        MATTHEW W. MUDD,
   20                                         Trial: November 2, 2021
                  Defendants.
   21

   22   AND ALL RELATED CROSS-
        ACTIONS
   23

   24

   25

   26

   27

   28


                        [PROPOSED] ORDER ON JOINT NOTICE OF SETTLEMENT
                                              1
Case 8:20-cv-01271-JVS-KES Document 33 Filed 07/30/21 Page 2 of 5 Page ID #:303



    1                                        ORDER
    2         The Court, having considered the parties’ Joint Notice of Settlement, orders
    3   as follows:
    4         The Clerk is authorized and directed to draw checks on the funds on deposit
    5   in the Registry of the Court in the principal amount of $508,511.17 plus all accrued
    6   interest payable as follows:
    7                                  Disbursal        Interest
                  Payee                                                      Address
    8                                  Amount          to Receive
    9
        Patrice D. Mudd by and
                                                                        Dustin Sichon, Esq.
        through her attorney of
   10                                                                Ferruzzo & Ferruzzo, LLP
        record and issued to the $254,255.59             50%
                                                                    3737 Birch Street, Suite 400
   11   Ferruzzo & Ferruzzo,
                                                                    Newport Beach, CA 92660
   12   LLP Client Trust Account
        Becky R. Mudd Bell by
   13                                                                    Chad Brandel, Esq.
        and through her attorney
   14                                                                    Law & Stein, LLP
        of record and issued to $50,851.12               10%
                                                                    2601 Main Street, Suite 1200
   15   the Law & Stein, LLP
                                                                      Irvine, California 92614
        Client Trust Account
   16
        Lisa T. Mudd Losness by
   17                                                                    Chad Brandel, Esq.
        and through her attorney
                                                                         Law & Stein, LLP
   18   of record and issued to $50,851.12               10%
                                                                    2601 Main Street, Suite 1200
   19   the Law & Stein, LLP
                                                                      Irvine, California 92614
        Client Trust Account
   20
        Elizabeth     A.     Mudd
   21   Wenderski       by     and                                       Chad Brandel, Esq.
   22   through her attorney of                                          Law & Stein, LLP
                                   $50,851.12            10%
        record and issued to the                                    2601 Main Street, Suite 1200
   23
        Law & Stein, LLP Client                                       Irvine, California 92614
   24   Trust Account
   25   Danielle     A.      Mudd
                                                                         Chad Brandel, Esq.
   26   Watson by and through
                                                                         Law & Stein, LLP
        her attorney of record and $50,851.12            10%
   27                                                               2601 Main Street, Suite 1200
        issued to the Law &
                                                                      Irvine, California 92614
   28   Stein, LLP Client Trust

                       [PROPOSED] ORDER ON JOINT NOTICE OF SETTLEMENT
                                                   2
Case 8:20-cv-01271-JVS-KES Document 33 Filed 07/30/21 Page 3 of 5 Page ID #:304



    1   Account
    2   Matthew W. Mudd by
                                                                 Chad Brandel, Esq.
    3
        and through his attorney
                                                                 Law & Stein, LLP
        of record and issued to    $50,851.12       10%
    4                                                       2601 Main Street, Suite 1200
        the Law & Stein, LLP
                                                              Irvine, California 92614
    5   Client Trust Account
    6

    7        IT IS SO ORDERED.

    8

    9   DATED: July 30, 2021               _____________________________
                                           Judge of the Central District of California
   10                                      James V Selna
   11

   12

   13

   14   cc: FISCAL
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                      [PROPOSED] ORDER ON JOINT NOTICE OF SETTLEMENT
                                                3
Case 8:20-cv-01271-JVS-KES Document 33 Filed 07/30/21 Page 4 of 5 Page ID #:305



    1                           CERTIFICATE OF SERVICE
           (The Lincoln National Life Insurance Company v. Patrice D. Mudd, et al.)
    2              United States District Court, Central District of California
                               Case No. 8:20-cv-01271-JVS-KES
    3

    4         I am employed in the County of Orange, State of California. I am over the
        age of 18 and not a party to the within action. My business address is located at
    5   2601 Main Street, Suite 1200, Irvine, California 92614.
    6        On July 30, 2021, I served, by electronic transmission, the foregoing
    7   document(s) described as follows:

    8         [PROPOSED] ORDER ON JOINT NOTICE OF SETTLEMENT
    9
              I am familiar with the United States District Court’s practice for collecting
   10
        and processing electronic filings. Under that practice, documents are electronically
   11
        filed with the court. The court’s CM/ECF system will generate a Notice of
   12
        Electronic Filing (NEF) to the filing party, the assigned judge, and any registered
   13
        users in the case. The NEF will constitute service of the document. Registration as
   14
        a CM/ECF user constitutes consent to electronic service through the court’s
   15
        transmission facilities. Under said practice, the following CM/ECF users were
   16
        served:
   17
                               SEE ATTACHED SERVICE LIST
   18

   19         I declare under penalty of perjury under the laws of the United States that
   20   the above is true and correct. I further declare that I am employed in the office of a
   21   member of the bar of this court at whose direction the service was made.
   22
                  Executed on July 30, 2021, at Irvine, California.
   23

   24

   25                                          _______________________________
   26                                              ALEXANDRIA MARQUEZ
   27

   28


                       [PROPOSED] ORDER ON JOINT NOTICE OF SETTLEMENT
                                                  4
Case 8:20-cv-01271-JVS-KES Document 33 Filed 07/30/21 Page 5 of 5 Page ID #:306



    1                                SERVICE LIST
    2
        Dustin D. Sichon, Esq.                  Attorney for Defendant/Cross-
    3   FERRUZZO & FERRUZZO, LLP                Defendant/Cross-Claimant
        3737 Birch Street, Suite 400            PATRICE D. MUDD
    4
        Newport Beach, CA 92660
    5   T: (949) 608-6900
        F: (949) 608-6994
    6
        E: dsichon@ferruzzo.com
    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                     [PROPOSED] ORDER ON JOINT NOTICE OF SETTLEMENT
                                            5
